Dismissed and Memorandum Opinion filed February 25, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00942-CV

                       BIG MASONRY, L.L.C, Appellant
                                        V.
                     EDWARD LIVING TRUST, Appellee

                    On Appeal from the 284th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 09-08-07550-CV

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 10, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On January 31, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices Boyce, Christopher and Brown.




                                        2